*166SEPARATE CONCURRING OPINION.
BROADDUS, J.
— I agree to the conclusion arrived at by Presiding judge Smith- in the opinion that plaintiff was not entitled to recover. But I base my conclusion on the ground that plaintiff’s evidence did not support the allegations of her petition, which are to the effect that after the train had stopped at the station, and while she was in the act of alighting, the train was suddenly put in motion, which caused her to be thrown upon the platform, whereby she was injured. If she attempted to alight from the train while it was in motion she was not entitled to recover, as it made no difference how slow the train was moving, for she did not seek to recover for negligence of defendant while she was attempting to alight from a moving train. [Peck v. Transit Co., 178 Mo. 627; Bond v. Railroad, 110 Mo. App. 131.]